
	
		I
		111th CONGRESS
		1st Session
		H. R. 3690
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Faleomavaega (for
			 himself, Mr. Rahall,
			 Ms. Hirono, and
			 Mr. Abercrombie) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To establish a Commission on Recognition of Indian Tribes
		  to review and act on petitions by Indian groups applying for Federal
		  recognition, and for other purposes.
	
	
		1.Short title, table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Tribal Federal
			 Recognition Administrative Procedures Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Commission on Recognition of Indian Tribes.
					Sec. 5. Documented petitions for recognition.
					Sec. 6. Notice of receipt of documented petition.
					Sec. 7. Processing the documented petition.
					Sec. 8. Preliminary hearing.
					Sec. 9. Adjudicatory hearing.
					Sec. 10. Reconsideration by Commission; final
				decision.
					Sec. 11. Effect of determinations.
					Sec. 12. Implementation of decisions.
					Sec. 13. Recognition or restoration of Indian
				tribes.
					Sec. 14. Indian Reorganization Act.
					Sec. 15. Needs determination and budget request.
					Sec. 16. Annual report concerning Commission’s
				activities.
					Sec. 17. Actions by petitioners for enforcement.
					Sec. 18. Regulations.
					Sec. 19. Guidelines and advice.
					Sec. 20. Assistance to petitioners.
					Sec. 21. Protection of certain privileged
				information.
					Sec. 22. Authorization of appropriations.
				
			2.PurposesThe purposes of this Act are as
			 follows:
			(1)To transfer the
			 responsibility for the Federal acknowledgment process from the Bureau of Indian
			 Affairs to an independent Commission on Recognition of Indian Tribes.
			(2)To establish a
			 Commission on Recognition of Indian Tribes to review and act upon documented
			 petitions submitted by Indian groups that apply for Federal recognition.
			(3)To establish an
			 administrative procedure under which petitions for Federal recognition filed by
			 Indian groups will be considered.
			(4)To
			 provide clear and consistent standards of administrative review of documented
			 petitions for Federal acknowledgment.
			(5)To
			 clarify evidentiary standards and expedite the administrative review process by
			 providing adequate resources to process documented petitions.
			(6)To ensure that
			 when the Federal Government extends acknowledgment to an Indian tribe, the
			 Federal Government does so with an internally consistent legal, factual, and
			 historical basis.
			(7)To extend to
			 Indian groups that the Commission determines to be Indian tribes the
			 protection, services, and benefits available from the Federal Government
			 pursuant to the Federal trust responsibility with respect to Indian
			 tribes.
			(8)To assure that
			 Indian groups that are determined to be Indian tribes are recognized as having
			 the immunities and privileges available to other federally acknowledged Indian
			 tribes by virtue of their status as Indian tribes with a
			 government-to-government relationship with the United States.
			(9)To preserve the
			 integrity of the government-to-government relationship between the United
			 States and federally recognized Indian tribes by insuring that only
			 self-governing Indian peoples are recognized by the United States.
			3.DefinitionsIn this Act:
			(1)AcknowledgmentThe
			 term acknowledgment means a determination by the Commission on
			 Recognition of Indian Tribes that an Indian group constitutes an Indian tribe
			 with a government-to-government relationship with the United States.
			(2)Autonomous
				(A)In
			 generalThe term autonomous means the exercise of
			 political influence or authority independent of the control of any other Indian
			 governing entity.
				(B)Context of
			 termWith respect to a petitioner, the term shall be understood
			 in the context of the history, geography, culture, and social organization of
			 the petitioner.
				(3)BureauThe
			 term Bureau means the Bureau of Indian Affairs of the
			 Department.
			(4)CommissionThe
			 term Commission means the Commission on Recognition of Indian
			 Tribes established under this Act.
			(5)CommunityThe
			 term community refers to a group of related individuals that is distinct from
			 surrounding communities. A tribal community may be found to be distinct, even
			 though some of its members are also members of other tribes. The term shall be
			 understood in the context of the history, culture, and social organization of
			 the group, the intra-tribal marriage patterns of the group, and the geography
			 and economy of the region in which the group resides.
			(6)Continuous or
			 continuouslyWith respect to a period of history of a group, the
			 term continuous or continuously means extending from
			 1900 to the present without interruption as demonstrated by evidence of the
			 fact or condition no less than once every ten years.
			(7)DepartmentThe
			 term Department means the Department of the Interior.
			(8)Documented
			 petitionThe term documented petition means the
			 detailed, factual exposition and arguments, including all documentary evidence,
			 necessary to demonstrate that those arguments specifically address the
			 mandatory criteria established in this Act.
			(9)Historically,
			 historical, historyThe terms historically,
			 historical, and history refer to the persectioniod
			 dating from 1900.
			(10)Indian
			 groupThe term Indian group means any Indian band,
			 pueblo, village, or community that is not acknowledged to be an Indian tribe by
			 the Federal Government.
			(11)Interested
			 partyThe term interested party means any person,
			 organization, or other entity who can establish a legal, factual, or property
			 interest in an acknowledgment determination and who requests an opportunity to
			 submit comments or evidence or to be kept informed of Federal actions regarding
			 a specific petitioner. The term includes the Governor and attorney general of
			 the State in which a petitioner is located, and may include, but is not limited
			 to, local governmental units, and any recognized Indian tribes and unrecognized
			 Indian groups that might be affected by an acknowledgment determination.
			(12)Letter of
			 intentThe term letter of intent means an
			 undocumented letter or resolution that—
				(A)is dated and
			 signed by the governing body of an Indian group;
				(B)is submitted to
			 the Commission; and
				(C)indicates the
			 intent of the Indian group to submit a documented petition for Federal
			 acknowledgment.
				(13)PetitionerThe
			 term petitioner means any group that submits a letter of intent to
			 the Commission requesting acknowledgment as an Indian tribe.
			(14)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(15)TreatyThe
			 term treaty means any treaty—
				(A)negotiated and
			 ratified by the United States on or before March 3, 1871, with, or on behalf
			 of, any Indian group or tribe;
				(B)negotiated by the
			 United States with, or on behalf of, any Indian group in California, whether or
			 not the treaty was subsequently ratified; or
				(C)made by any
			 government with, or on behalf of, any Indian group or tribe, prior to that
			 government’s entry into the United States, or when the United States acquired
			 jurisdiction over land and territory by purchase, conquest, annexation, or
			 cession and the predecessor government had entered into treaties with any
			 Indian group or tribe without regard to whether the treaty was expressly
			 acceded to or adopted by the successor government.
				(16)Tribal
			 roll
				(A)In
			 generalThe term tribal roll means a list
			 exclusively of those individuals who—
					(i)(I)have been determined by
			 the tribe to meet the membership requirements of the tribe, as set forth in the
			 governing document of the tribe; or
						(II)in the absence of a governing document
			 that sets forth those requirements, have been recognized as members by the
			 governing body of the tribe; and
						(ii)have
			 affirmatively demonstrated consent to being listed as members of the
			 tribe.
					(B)MembershipThe
			 tribal roll shall be composed principally of persons who are not members of any
			 recognized Indian tribe, provided that the Commission shall not deny
			 recognition to any petitioner if no more than 20 percent of the individuals
			 listed on the tribal roll were at the time that the petition was submitted to
			 either the Secretary or the Commission enrolled as a member of a federally
			 recognized Indian tribe.
				4.Commission on
			 Recognition of Indian Tribes
			(a)EstablishmentThere
			 is established the Commission on Recognition of Indian Tribes. The Commission
			 shall be an independent establishment (as defined in section 104 of title 5,
			 United States Code).
			(b)Membership
				(1)In
			 general
					(A)MembersThe
			 Commission shall consist of 7 members appointed by the President, by and with
			 the advice and consent of the Senate.
					(B)Individuals to
			 be considered for membershipIn making appointments to the
			 Commission, the President shall give careful consideration to—
						(i)recommendations
			 received from Indian groups and Indian tribes; and
						(ii)individuals who
			 have a background or who have demonstrated expertise and experience in Indian
			 law or policy, anthropology, genealogy, or Native American history.
						(C)Background
			 informationNo individual shall be eligible for any appointment
			 to, or continue service on the Commission, who—
						(i)has
			 been convicted of a felony; or
						(ii)has
			 any financial interest in, or management responsibility for, any Indian group,
			 except merely by virtue of membership in such group.
						(2)Political
			 affiliationNot more than 4 members of the Commission may be
			 members of the same political party.
				(3)TermsEach
			 member of the Commission shall be appointed for a term of 6 years.
				(4)VacanciesAny
			 vacancy in the Commission shall not affect the powers of the Commission, but
			 shall be filled in the same manner in which the original appointment was made.
			 Any member appointed to fill a vacancy occurring before the expiration of the
			 term for which the predecessor of the member was appointed shall be appointed
			 only for the remainder of that term. A member may serve after the expiration of
			 the term of that member until a successor has taken office.
				(5)Compensation
					(A)In
			 generalEach member of the Commission shall receive compensation
			 at a rate equal to the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of title 5,
			 United States Code, for each day, including travel time, that the member is
			 engaged in the actual performance of duties authorized by the
			 Commission.
					(B)TravelAll
			 members of the Commission shall be reimbursed for travel and per diem in lieu
			 of subsistence expenses during the performance of duties of the Commission
			 while away from their homes or regular places of business, in accordance with
			 subchapter I of chapter 57 of title 5, United States Code.
					(6)Full-time
			 employmentEach member of the Commission shall serve on the
			 Commission as a full-time employee of the Federal Government. No member of the
			 Commission may, while serving on the Commission, be otherwise employed as an
			 officer or employee of the Federal Government. Service by a member who is an
			 employee of the Federal Government at the time of nomination as a member shall
			 be without interruption or loss of civil service status or privilege.
				(7)ChairpersonAt
			 the time appointments are made under paragraph (1), the President shall
			 designate a Chairperson of the Commission (referred to in this section as the
			 Chairperson) from among the appointees.
				(c)Meetings and
			 procedures
				(1)In
			 generalThe Commission shall hold its first meeting not later
			 than 30 days after the date on which all members of the Commission have been
			 appointed and confirmed by the Senate.
				(2)QuorumA
			 panel of any 3 members of the Commission may conduct any proceedings authorized
			 herein, except those authorized under section 10 which shall be conducted by no
			 fewer than 5 commissioners.
				(3)RulesThe
			 Commission may adopt such rules (consistent with the provisions of this Act) as
			 may be necessary to establish the procedures of the Commission and to govern
			 the manner of operations, organization, and personnel of the Commission.
				(4)Principal
			 officeThe principal office of the Commission shall be in the
			 District of Columbia.
				(d)DutiesThe
			 Commission shall carry out the duties assigned to the Commission by this Act,
			 and shall meet the requirements imposed on the Commission by this Act.
			(e)Powers and
			 authorities
				(1)Powers and
			 authorities of chairpersonSubject to such rules and regulations
			 as may be adopted by the Commission, the Chairperson may—
					(A)appoint, terminate,
			 and fix the compensation (without regard to the provisions of title 5, United
			 States Code), governing appointments in the competitive service, and without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
			 title, or of any other provision of law, relating to the number,
			 classification, and General Schedule rates) of an Executive Director of the
			 Commission and of such other personnel as the Chairperson considers advisable
			 to assist in the performance of the duties of the Commission, at a rate not to
			 exceed a rate equal to the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of title 5,
			 United States Code; and
					(B)procure, as
			 authorized by section 3109(b) of title 5, United States Code, temporary and
			 intermittent services to the same extent as is authorized by law for agencies
			 in the executive branch, but at rates not to exceed the daily equivalent of the
			 annual rate of basic pay prescribed for level V of the Executive Schedule under
			 section 5316 of that title.
					(2)General powers
			 and authorities of commission
					(A)In
			 generalThe Commission may hold such hearings and sit and act at
			 such times as the Commission considers appropriate.
					(B)Other
			 authoritiesAs the Commission may consider advisable, the
			 Commission may—
						(i)take
			 testimony;
						(ii)have printing and
			 binding done;
						(iii)enter into
			 contracts and other arrangements, subject to the availability of funds;
						(iv)make
			 expenditures; and
						(v)take
			 other appropriate actions as authorized by this Act.
						(C)Oaths and
			 affirmationAny member of the Commission may administer oaths or
			 affirmations to witnesses appearing before the Commission.
					(3)Information
					(A)In
			 generalThe Commission may secure directly from any officer,
			 department, agency, establishment, or instrumentality of the Federal Government
			 such information as the Commission may require to carry out this Act. Each such
			 officer, department, agency, establishment, or instrumentality shall furnish,
			 to the extent permitted by law, such information, suggestions, estimates, and
			 statistics directly to the Commission.
					(B)Facilities,
			 services, and detailsUpon the request of the Chairperson, to
			 assist the Commission in carrying out its duties of the department, agency, or
			 instrumentality may—
						(i)make
			 any of the facilities and services of that department, agency, or
			 instrumentality available to the Commission; and
						(ii)detail any of the
			 personnel of that department, agency, or instrumentality to the Commission, on
			 a nonreimbursable basis.
						(C)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
					(f)Federal advisory
			 committee actThe provisions of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(g)Termination of
			 commissionThe Commission shall terminate not later than the date
			 that is 12 years after the date of the first meeting of the Commission unless
			 such date is otherwise shortened or extended by an Act of Congress.
			(h)AppointmentsNotwithstanding
			 any other provision of this Act, the Secretary shall continue to exercise those
			 authorities vested in the Secretary relating to the supervision of Indian
			 recognition regulated under part 83 of title 25 of the Code of Federal
			 Regulations until such time as the Commission is organized and prescribes
			 regulations. The Secretary shall provide staff and support assistance to
			 facilitate an orderly transition to regulation of recognition of Indian tribes
			 by the Commission.
			5.Documented
			 petitions for recognition
			(a)In
			 general
				(1)Letters of
			 intent and documented petitionsSubject to subsection (d) and
			 except as provided in paragraph (3), any Indian group may submit to the
			 Commission letters of intent and a documented petition requesting that the
			 Commission recognize the group as an Indian tribe.
				(2)Transfer of
			 documented petition
					(A)In
			 generalNotwithstanding any other provision of law, not later
			 than 30 days after publication of formal regulations governing the operation of
			 the Commission, the Secretary shall transfer to the Commission all documented
			 petitions, all administrative files related thereto, and letters of intent
			 pending before the Department that request the Secretary to recognize or
			 acknowledge an Indian group as an Indian tribe.
					(B)Cessation of
			 certain authorities of secretaryNotwithstanding any other
			 provision of law, on the date of the transfer under subparagraph (A), the
			 Secretary and the Department shall cease to have any authority to recognize or
			 acknowledge, on behalf of the Federal Government, any Indian group as an Indian
			 tribe under part 83 of title 25, Code of Federal Regulations, and its
			 successors.
					(C)Determination of
			 order of submission of transferred documented
			 petitionsDocumented petitions transferred to the Commission
			 under subparagraph (A) shall, for purposes of this Act, be considered as having
			 been submitted to the Commission in the same order as those documented
			 petitions were submitted to the Department.
					(3)ExclusionThe
			 following groups and entities shall not be eligible to submit a documented
			 petition for recognition by the Commission under this Act:
					(A)Entities that
			 are eligible to receive services from the bureauIndian tribes,
			 organized bands, pueblos, communities, and Alaska Native entities that are
			 recognized by the Secretary as of the date of enactment of this Act as eligible
			 to receive services from the Bureau.
					(B)Splinter groups,
			 political factions, and communitiesSplinter groups, political
			 factions, communities, or groups of any character that separate from the main
			 body of an Indian tribe that, at the time of that separation, is recognized as
			 an Indian tribe by the Secretary, unless the group, faction, or community is
			 able to establish clearly that the group, faction, or community has functioned
			 since 1900 as an autonomous Indian tribal entity.
					(C)Groups that have
			 previously submitted documented petitionsGroups, or successors
			 in interest of groups, that before the date of enactment of this Act, have
			 petitioned for and been denied or refused recognition based on the merits of
			 their petition as an Indian tribe under regulations prescribed by the Secretary
			 (other than an Indian group described in subsection (d)(1). Nothing in this
			 subparagraph shall be construed as excluding any group that Congress has
			 identified as Indian, but has not identified as an Indian tribe.
					(D)Indian groups
			 subject to terminationAny Indian group whose relationship with
			 the Federal Government was expressly terminated by an Act of Congress.
					(b)Documented
			 petition form and contentExcept as provided in subsection (c),
			 any documented petition submitted under subsection (a) by an Indian group shall
			 be in any readable form that clearly indicates that the documented petition is
			 a documented petition requesting the Commission to recognize the Indian group
			 as an Indian tribe and that contains detailed, specific evidence concerning
			 each of the following items:
				(1)List of members
			 who descend from historic tribe(s)
					(A)In
			 generalA list of all then current members of the petitioner,
			 including the full name (and maiden name, if any), date, and place of birth,
			 and then current residential address of each member, a copy of each available
			 former list of members based on the criteria defined by the petitioner, and a
			 statement describing the methods used in preparing those lists.
					(B)Requirements for
			 membershipIn order for the Commission to consider the members of
			 the group to be members of an Indian tribe for the purposes of the documented
			 petition, that membership shall be required to consist of established
			 descendancy from an Indian group that existed historically, or from historical
			 Indian groups that combined and functioned as a single autonomous
			 entity.
					(C)Evidence of
			 tribal membershipEvidence of tribal membership required by the
			 Commission for a determination of tribal membership shall include the following
			 items:
						(i)Descendancy
			 rollsDescendancy rolls prepared by the Secretary for the
			 petitioner for purposes of distributing claims money, providing allotments, or
			 other purposes.
						(ii)Certain
			 official recordsFederal, State, or other official records or
			 evidence identifying then present members of the petitioner, or ancestors of
			 then present members of the petitioner, as being descendants of a historic
			 tribe or historic tribes that combined and functioned as a single autonomous
			 political entity.
						(iii)Enrollment
			 recordsChurch, school, and other similar enrollment records
			 identifying then present members or ancestors of then present members as being
			 descendants of a historic tribe or historic tribes that combined and functioned
			 as a single autonomous political entity.
						(iv)Affidavits of
			 recognitionAffidavits of recognition by tribal elders, leaders,
			 or the tribal governing body identifying then present members or ancestors of
			 then present members as being descendants of 1 or more historic tribes that
			 combined and functioned as a single autonomous political entity.
						(v)Other records or
			 evidenceOther records or evidence based upon analysis by
			 historians, anthropologists, and genealogists with established expertise on the
			 petitioner or Indian entities in general, identifying then present members or
			 ancestors of then present members as being descendants of 1 or more historic
			 tribes that combined and functioned as a single autonomous political
			 entity.
						(2)Evidence of
			 community
					(A)Distinct
			 communityA statement of facts and an analysis of such facts
			 establishing that the group comprises a community of related members distinct
			 from surrounding communities continuously since 1900.
					(B)Evidence of
			 distinct communityEvidence that the Commission may rely upon in
			 determining that the petitioner meets the distinct community criterion may
			 include one or more of the following items:
						(i)Political
			 structures or processes limited to the group by which decisions that affect the
			 group are made, such as the allocation of resources or the settlement of
			 disputes among members.
						(ii)Political
			 disagreements among the individual members of the group over group policies,
			 processes, or decisions.
						(iii)Significant
			 rates of informal social interaction, social relationships, such as marriage or
			 shared economic activity, among members of the group.
						(iv)Cultural patterns
			 among a significant portion of the group’s members such as language, religious
			 beliefs and practices, or religious organizations.
						(v)The
			 majority of the group’s members exhibits collateral as well as lineal kinship
			 ties through generations to the third degree.
						(vi)Other evidence
			 deemed relevant or probative by the Commission.
						(C)Conclusive
			 evidence of distinct communityA petitioner shall be considered
			 to have conclusively established a distinct community for any period in which
			 it establishes one of the following:
						(i)Not
			 less than 1/3 of the members of the group who are married
			 are married to other members of the group.
						(ii)Not
			 less than 50 percent of the members of the group reside in geographical area(s)
			 that are exclusively or almost exclusively composed of members of the
			 group.
						(iii)The State in
			 which the petitioner principally resides has continuously since 1900 recognized
			 the group as a self-governing Indian community or has held a reservation for
			 the group.
						(iv)A
			 continuous line of group leader(s) with a description of the means of selection
			 or acquiescence by a majority of the group’ s members.
						(3)Governing
			 documentA copy of the then present governing document of the
			 petitioner that includes the membership criteria of the petitioner. In the
			 absence of a written document, the petitioner shall be required to provide a
			 statement describing in full the membership criteria of the petitioner and the
			 then current governing procedures of the petitioner.
				(4)Petitioner
			 burden of proofAt all levels of Commission consideration of a
			 petition, and upon any reconsideration of appellate review of such petition,
			 the Petitioner shall be considered to have satisfied any requirement if the
			 evidence submitted, taken together, establishes a reasonable likelihood of the
			 validity of the facts establishing the satisfaction of that requirement. No
			 higher level of proof shall be required, and conclusive proof of a single fact
			 relating to a requirement shall not be necessary for the requirement to be
			 considered met.
				(c)Expedited
			 decision
				(1)Expedited
			 negativeWithin 6 months of receipt of a documented petition, the
			 Commission shall, where appropriate, publish a notice of determination that the
			 petitioner shall not be recognized upon a determination that the petitioner
			 failed to demonstrate Indian ancestry as required by subsection (b)(3);
				(2)Expedited
			 favorableWithin 6 months of receipt of a documented petition the
			 Commission, upon the request of the petitioner, shall publish a notice of
			 determination that the petitioner shall be acknowledged as an Indian tribe upon
			 the Commission’s determination that the petitioner has demonstrated that it has
			 comprised a distinct community for a time depth of 10 years prior to the date
			 upon which the petitioner filed a completed petition before either the
			 Secretary or the Commission, and any of the following:
					(A)Where 90 percent
			 or more of its members descend from a tribe recognized by treaty with the
			 United States.
					(B)Where 90 percent
			 or more of its members descend from a historic tribe for which the State in
			 which the petitioner principally resides has since 1900 recognized a
			 reservation for that petitioner.
					(C)Where 90 percent
			 or more of its members descend from a historic tribe and are members of a tribe
			 held to constitute an Indian tribe under Federal law by a Federal court or a
			 State court of last resort.
					(D)Where 90 percent
			 or more of its members descend from a historic tribe that the United States has
			 at one time unambiguously acknowledged.
					(3)Effect of an
			 expedited determinationA noticed expedited determination shall
			 be deemed a final decision by the Commission, unless the expedited
			 determination is rebutted as follows:
					(A)Within 60 days
			 after the publication of the notice of expedited determination an interested
			 party or the petitioner submits comments on the notice.
					(B)Such comments
			 pertain to the basis of the expedited determination.
					(C)In the event such
			 comments are submitted, the notice of expedited determination shall not
			 constitute a final decision of the Commission and the petitioner shall be
			 entitled to an adjudicatory hearing under section 9.
					(d)Hearing for
			 previously denied groups
				(1)In
			 generalIndian groups that have been denied or refused
			 recognition as an Indian tribe under regulations prescribed by the Secretary
			 shall be entitled to an adjudicatory hearing under section 9 before the
			 Commission, if the Commission determines that the criteria established by this
			 Act changes the evaluation of the merits of the Indian group’s documented
			 petition submitted to the Department.
				(2)Hearing
			 recordFor purposes of paragraph (1), the Commission shall review
			 the administrative record containing the documented petition that formed the
			 basis of the determination to the Indian group by the Secretary.
				(3)Treatment of
			 secretary’s final determinationFor purposes of the adjudicatory
			 hearing under section 9, the Secretary’s final determination shall be
			 considered a preliminary determination under section 8(b)(1)(B).
				(4)Official
			 government actions to be considered concerning evidence of
			 criteriaA statement and an analysis of facts submitted under
			 this section may establish that, for any given period of time for which
			 evidence of criteria is lacking, such absence of evidence corresponds in time
			 with official acts of the Federal or relevant State Government which prohibited
			 or penalized the expression of Indian identity. For such periods of time, the
			 absence of evidence shall not be the basis for declining to acknowledge the
			 petitioner.
				(e)Deadline for
			 Submission
				(1)Documented
			 petitionsNo Indian group may submit a documented petition to the
			 Commission later than 8 years after the date of the first meeting of the
			 Commission.
				(2)Letters of
			 intentIn the case of a letter of intent, the Commission shall
			 publish in the Federal Register a notice of such receipt, including the name,
			 location, and mailing address of the petitioner. A petitioner who has submitted
			 a letter of intent or had a letter of intent transferred to the Commission
			 under section 5 shall be required to submit a documented petition within 3
			 years after the date of the first meeting of the Commission to the Commission.
			 No letters of intent will be accepted by the Commission later than 3 years
			 after the date of the first meeting of the Commission.
				6.Notice of receipt
			 of documented petition
			(a)Petitioner
				(1)In
			 generalNot later than 30 days after a documented petition is
			 submitted or transferred to the Commission under section 5(a), the Commission
			 shall—
					(A)send an
			 acknowledgment of receipt in writing to the petitioner; and
					(B)publish in the
			 Federal Register a notice of that receipt, including the name, location, and
			 mailing address of the petitioner and such other information that—
						(i)identifies the
			 entity that submitted the documented petition and the date the documented
			 petition was received by the Commission;
						(ii)indicates where a
			 copy of the documented petition may be examined; and
						(iii)indicates
			 whether the documented petition is a transferred documented petition that is
			 subject to the special provisions under paragraph (2).
						(2)Special
			 provisions for the transferred documented petitions
					(A)In
			 generalWith respect to a documented petition that is transferred
			 to the Commission under section 5(a)(4), the notice provided to the petitioner,
			 shall, in addition to providing the information specified in paragraph (1),
			 inform the petitioner whether the documented petition constitutes a documented
			 petition that meets the requirements of section 5.
					(B)Amended
			 petitionsIf the petition described in subparagraph (A) is not a
			 documented petition, the Commission shall notify the petitioner that the
			 petitioner may, not later than 120 days after the date of the notice, submit to
			 the Commission an amended petition that is a documented petition for review
			 under section 7.
					(C)Effect of
			 amended petitionTo the extent practicable, the submission of an
			 amended petition by a petitioner by the date specified in this paragraph shall
			 not affect the order of consideration of the petition by the Commission.
					(b)Other
			 NotificationIn addition to providing the notification required
			 under subsection (a), the Commission shall notify, in writing, the Governor and
			 attorney general of, and each federally recognized Indian tribe within, any
			 State in which a petitioner resides.
			(c)Publication;
			 Opportunity for Supporting or Opposing Submissions
				(1)PublicationThe
			 Commission shall publish the notice of receipt of each documented petition
			 (including any amended petition submitted pursuant to subsection (a)(2)) in a
			 major newspaper of general circulation in the town or city located nearest the
			 location of the petitioner.
				(2)Opportunity for
			 supporting or opposing submissions
					(A)In
			 generalEach notice published under paragraph (1) shall include,
			 in addition to the information described in subsection (a), notice of
			 opportunity for interested parties to submit factual or legal arguments in
			 support of, or in opposition to, the documented petition.
					(B)Copy to
			 petitionerA copy of any submission made under subparagraph (A)
			 shall be provided to the petitioner within 90 days upon receipt by the
			 Commission.
					(C)ResponseThe
			 petitioner shall be provided an opportunity to respond within 90 days to any
			 submission made under subparagraph (A) before a determination on the documented
			 petition by the Commission.
					7.Processing the
			 documented petition
			(a)Review
				(1)In
			 generalUpon receipt of a documented petition submitted or
			 transferred under section 5(a) or submitted under section 6(a)(2)(B), the
			 Commission shall conduct a review to determine whether the petitioner is
			 entitled to be recognized as an Indian tribe.
				(2)Content of
			 reviewThe review conducted under paragraph (1) shall include
			 consideration of the documented petition, supporting evidence, and the factual
			 statements contained in the documented petition.
				(3)Other
			 researchIn conducting a review under this subsection, the
			 Commission may—
					(A)initiate other
			 research for any purpose relative to analyzing the documented petition and
			 obtaining additional information about the status of the petitioner; and
					(B)consider such
			 evidence as may be submitted by interested parties.
					(4)Access to
			 library of congress and national archivesUpon request by the
			 petitioner, the appropriate officials of the Library of Congress and the
			 National Archives shall allow access by the petitioner to the resources,
			 records, and documents of those entities, for the purpose of conducting
			 research and preparing evidence concerning the status of the petitioner.
				(b)Consideration
				(1)In
			 generalExcept as otherwise provided in this subsection,
			 documented petitions submitted or transferred to the Commission shall be
			 considered on a first come, first served basis, determined by the date of the
			 original filing of each such documented petition with the Commission (or the
			 Department if the documented petition is transferred to the Commission pursuant
			 to section 5(a)(4) or is an amended petition submitted pursuant to section
			 6(a)(2)(B)). The Commission shall establish a priority register that includes
			 documented petitions that are pending before the Department as of the date of
			 the first meeting of the Commission.
				(2)Priority
			 considerationEach documented petition (that is submitted or
			 transferred to the Commission pursuant to section 5(a) or that is submitted to
			 the Commission pursuant to section 6(a)(2)(B)) of an Indian group that meets 1
			 or more of the requirements set forth in section 5(c) shall receive priority
			 consideration over a documented petition submitted by any other Indian
			 group.
				8.Preliminary
			 hearing
			(a)In
			 generalNot later than 60 days after the receipt of a documented
			 petition by the Commission submitted or transferred under section 5(a) or
			 submitted to the Commission pursuant to section 6(a)(2)(B), the Commission
			 shall—
				(1)set a date for a
			 preliminary hearing at which the Commission shall preside which shall in no
			 instance be held later than 180 days after receipt of the documented petition,
			 and at which the petitioner and any other interested party may provide evidence
			 concerning the status of the petitioner; or
				(2)publish its
			 expedited decision under section 5(d).
				(b)DeterminationNot
			 later than 30 days after the conclusion of a preliminary hearing under
			 subsection (a), the Commission shall make a determination—
				(1)to extend Federal
			 acknowledgment of the petitioner as an Indian tribe to the petitioner;
			 or
				(2)that the
			 petitioner should proceed to an adjudicatory hearing at which the Commission
			 shall preside.
				(c)Information To be
			 provided preparatory to an adjudicatory hearing
				(1)In
			 generalIf the Commission makes a determination under subsection
			 (b)(2) that the petitioner should proceed to an adjudicatory hearing, the
			 Commission shall—
					(A)(i)not later than 30 days
			 after the date of such determination, make available to the petitioner all
			 records relied upon by the Commission and its staff in making the preliminary
			 determination to assist the petitioner in preparing for the adjudicatory
			 hearing;
						(ii)include such guidance as the
			 Commission considers necessary or appropriate to assist the petitioner in
			 preparing for the hearing; and
						(B)not later than 30
			 days after the conclusion of the preliminary hearing under subsection (a),
			 provide a written notification to the petitioner that includes a list of any
			 deficiencies or omissions that the Commission relied on in making a
			 determination under subsection (b)(2).
					(2)Subject of
			 adjudicatory hearingThe list of deficiencies and omissions
			 provided by the Commission to a petitioner under paragraph (1)(B) shall be the
			 subject of the adjudicatory hearing. The Commission may not make any additions
			 to the list after the Commission issues the list.
				9.Adjudicatory
			 hearing
			(a)In
			 generalNot later than 180 days after the conclusion of a
			 preliminary hearing under section 8(a), the Commission shall afford a
			 petitioner who is subject to section 8(b)(2) an adjudicatory hearing at which
			 the Commission shall preside. The subject of the adjudicatory hearing shall be
			 the list of deficiencies and omissions provided under section 8(c)(1)(B) and
			 shall be conducted pursuant to sections 554, 556, and 557 of title 5, United
			 States Code.
			(b)Testimony from
			 staff of commissionIn any hearing held under subsection (a), the
			 Commission shall require testimony from the acknowledgment and research staff
			 of the Commission or other witnesses involved in the preliminary determination.
			 Any such testimony shall be subject to cross-examination by the
			 petitioner.
			(c)Evidence by
			 petitionerIn any hearing held under subsection (a), the
			 petitioner may provide such evidence as the petitioner considers
			 appropriate.
			(d)Determination by
			 CommissionNot later than 60 days after the conclusion of any
			 hearing held under subsection (a), the Commission shall—
				(1)make a
			 determination concerning the extension or denial of Federal acknowledgment of
			 the petitioner as an Indian tribe to the petitioner;
				(2)publish the
			 determination of the Commission under paragraph (1) in the Federal Register;
			 and
				(3)deliver a copy of
			 the determination to the petitioner, and to every other interested party to
			 that petitioner.
				10.Reconsideration
			 by Commission; final decision
			(a)Request for
			 reconsideration
				(1)In
			 generalUpon publication of a determination by a Commission panel
			 under section 9(d) in the Federal Register, or determination under section
			 5(d), the petitioner or any interested party may file a request for
			 reconsideration with the Commission.
				(2)DeadlineA
			 petitioner’s or interested party’s request for reconsideration must be received
			 by the Commission no later than 90 days after the date of publication of the
			 Commission panel’s determination under section 9(d) and 30 days under section
			 5(d). The Commission shall dismiss a request for reconsideration that is not
			 filed by the deadline.
				(3)Determination of
			 valid requestIf a petitioner’s or interested party’s request for
			 reconsideration is timely filed, the Commission shall determine, within 120
			 days after publication of the Commission panel’s final determination in the
			 Federal Register under section 9(d), and 90 days under section 5(d), whether
			 the request alleges any of the grounds in subsection (d) and shall notify the
			 petitioner and interested parties of it reconsidered determination.
				(4)Final
			 decisionIf no request for reconsideration has been received, the
			 Commission panel’s decision under section 9(d) and section 5(d) shall be final
			 90 days after publication of the final determination in the Federal
			 Register.
				(b)Detailed
			 statement
				(1)In
			 generalThe petitioner’s or interested party’s request for
			 reconsideration shall contain a detailed statement of the grounds for the
			 request.
				(2)Statement
			 considered opening briefThe detailed statement of grounds for
			 reconsideration filed by a petitioner or interested parties shall be considered
			 the appellant’s opening brief.
				(3)CopiesThe
			 party or parties requesting the reconsideration shall mail copies of the
			 request to the petitioner and all other interested parties.
				(c)ReviewThe
			 Commission shall review all requests for reconsideration that are timely filed
			 and that allege any of the following:
				(1)That there is new
			 evidence that could affect the determination.
				(2)That a substantial
			 portion of the evidence relied upon in the Commission panel’s determination was
			 unreliable or was of little probative value.
				(3)That petitioner’s
			 or the Commission panel’s research appears inadequate or incomplete in some
			 material respect.
				(4)That there are
			 reasonable alternative interpretations, not previously considered, of the
			 evidence used for the determination under section 9(d) or under section 5(d),
			 that would substantially affect the determination that the petitioner meets or
			 does not meet one or more of the criteria in section 5(b)(1) to (3) or is
			 eligible for an expedited decision under section 5(c).
				(d)Commission
			 oversight of request for reconsideration
				(1)Authority to
			 reviewThe Commission shall have authority to review
			 determinations of a Commission panel made pursuant to section 9(d) and section
			 5(d).
				(2)Procedures for
			 full and fair evaluationThe Commission may establish such
			 procedures as it deems appropriate to provide a full and fair evaluation of a
			 request for reconsideration under this section to the extent they are not
			 inconsistent with this Act.
				(3)ExpertsThe
			 Commission, at its discretion, may request experts not associated with the
			 Commission, any panel of the Commission, the petitioner, or interested parties
			 to provide comments, recommendations, or technical advice concerning the
			 determination, the administrative record, or materials filed by the petitioner
			 or interested parties. The Commission may also request, at its discretion,
			 comments or technical assistance from the Commission panel concerning the final
			 determination under section 9(b) or under section 5(d) and the record used for
			 either determination.
				(4)Administrative
			 recordFor purposes of review by the Commission, the
			 administrative record shall consist of all appropriate documents held by the
			 Commission relevant to the determination involved in the request for
			 reconsideration. The Commission panel shall designate and make available to the
			 Commission copies of critical documents central to the portions of the
			 determination under a request for reconsideration. The Commission panel shall
			 retain custody of the remainder of the administrative record, to which the
			 Commission shall have unrestricted access.
				(5)Panel’s
			 determination affirmedThe Commission shall affirm the Commission
			 panel’s determination if the Commission finds that the petitioner or interested
			 party has failed to establish, by a preponderance of the evidence, at least one
			 of the grounds under subsection (c).
				(6)Panel’s
			 determination vacatedThe Commission shall vacate the Commission
			 panel’s determination and remand it to the Commission panel for further work
			 and reconsideration if the Commission finds that the petitioner or an
			 interested party has established, by a preponderance of the evidence, one or
			 more of the grounds under subsectukion (c).
				11.Effect of
			 determinationsA determination
			 by the Commission under section 9(d) that an Indian group is recognized by the
			 Federal Government as an Indian tribe shall not have the effect of depriving or
			 diminishing—
			(1)the right of any
			 other Indian tribe to govern the reservation of such other tribe as that
			 reservation existed before the recognition of that Indian group, or as that
			 reservation may exist thereafter;
			(2)any property right
			 held in trust or recognized by the United States for any other Indian tribe as
			 that property existed before the recognition of that Indian group; or
			(3)any previously or
			 independently existing claim by a petitioner to any such property right held in
			 trust by the United States for any other Indian tribe before the recognition by
			 the Federal Government of that Indian group as an Indian tribe.
			12.Implementation of
			 decisionsUpon recognition by
			 the Commission of a petitioner as an Indian tribe under this Act, the Indian
			 tribe shall—
			(1)be eligible for
			 the services and benefits from the Federal Government that are available to
			 other federally recognized Indian tribes by virtue of their status as Indian
			 tribes with a government-to-government relationships with the United
			 States;
			(2)have the
			 responsibilities, obligations, privileges, and immunities of those Indian
			 tribes; and
			(3)be included on the list of federally
			 recognized tribes under the Federally Recognized Indian Tribe List Act of 1994
			 (25 U.S.C. 479a et seq.; Public Law 103–454) (as amended by section 12 of this
			 Act).
			13.Recognition or
			 restoration of Indian tribesThe Federally Recognized Indian Tribe List
			 Act of 1994 (25 U.S.C. 479a et seq.; Public Law 103–454) is amended by striking
			 section 103 and inserting the following:
			
				103.Recognition and
				restoration of Indian TribesIndian tribes may be recognized or restored
				by—
					(1)Federal
				law;
					(2)the Commission on
				Recognition of Indian Tribes;
					(3)reorganization
				under the Indian Reorganization Act or the Alaska Indian Reorganization Act;
				and
					(4)any final decision
				of a United States
				court.
					.
		14.Indian
			 Reorganization ActThe Act of
			 June 18, 1934 (25 U.S.C. 461 et seq.; popularly known as the Indian
			 Reorganization Act), is applicable to all tribes recognized by the
			 Commission, without regard to whether such tribe was under Federal jurisdiction
			 as of June 18, 1934.
		15.Needs
			 determination and budget request
			(a)In
			 generalNot later than 180 days after an Indian group is
			 recognized by the Commission as an Indian tribe under this Act, the appropriate
			 officials of the Bureau and the Indian Health Service of the Department of
			 Health and Human Services shall consult and develop in cooperation with the
			 Indian tribe, and forward to the Secretary or the Secretary of Health and Human
			 Services, as appropriate, a determination of the needs of the Indian tribe and
			 a recommended budget required to serve the newly recognized Indian
			 tribe.
			(b)Submission of
			 budget requestUpon receipt of the information described in
			 paragraph (1), the appropriate Secretary shall submit to the President a
			 recommended budget along with recommendations, concerning the information
			 received under paragraph (1), for inclusion in the annual budget submitted by
			 the President to the Congress pursuant to section 1108 of title 31, United
			 States Code.
			16.Annual report
			 concerning Commission’s activities
			(a)Annual
			 Report
				(1)In
			 generalBeginning on the date that is 1 year after the date of
			 the first meeting of the Commission, and annually thereafter, the Commission
			 shall prepare and submit a report to the Committee on Indian Affairs of the
			 Senate and the Committee on Natural Resources of the House of Representatives
			 that describes the activities of the Commission.
				(2)Content of
			 reportsEach report submitted under this subsection shall
			 include, at a minimum, for the year that is the subject of the report—
					(A)the number of
			 documented petitions pending at the beginning of the year and the names of the
			 petitioners;
					(B)the number of
			 documented persons received during the year and the names of
			 petitioners;
					(C)the number of
			 documented petitions the Commission approved for acknowledgment during the year
			 and the names of the acknowledged petitioners;
					(D)the number of
			 documented petitions the Commission denied for acknowledgment during the year
			 and the names of the petitioners; and
					(E)the status of all
			 pending documented petitions on the date of the report and the names of
			 petitioners.
					17.Actions by
			 petitioners for enforcementAny petitioner may bring an action in the
			 district court of the United States for the district in which the petitioner
			 resides, or the United States District Court for the District of Columbia, to
			 enforce the provisions of this Act, including any time limitations within which
			 actions are required to be taken, or decisions made, under this Act. The
			 district court shall issue such orders (including writs of mandamus) as may be
			 necessary to enforce the provisions of this Act.
		18.RegulationsThe Commission may, in accordance with
			 applicable requirements of title 5, United States Code, promulgate and publish
			 such regulations as may be necessary to carry out this Act.
		19.Guidelines and
			 advice
			(a)GuidelinesNot
			 later than 90 days after the date of the first meeting of the Commission, the
			 Commission shall make available to Indian groups suggested guidelines for the
			 format of documented petitions, including general suggestions and guidelines
			 concerning where and how to research information that is required to be
			 included in a documented petition. The examples included in the guidelines
			 shall not preclude the use of any other appropriate format.
			(b)Research
			 adviceThe Commission may, upon request, provide suggestions and
			 advice to any petitioner with respect to the research of the petitioner
			 concerning the historical background and Indian identity of that petitioner.
			 The Commission shall not be responsible for conducting research on behalf of
			 the petitioner.
			20.Assistance to
			 petitioners
			(a)Grants
				(1)In
			 generalThe Secretary of Health and Human Services may award
			 grants to Indian groups seeking Federal recognition as Indian tribes to enable
			 the Indian groups to—
					(A)conduct the
			 research necessary to substantiate documented petitions under this Act;
			 and
					(B)prepare
			 documentation necessary for the submission of a documented petition under this
			 Act.
					(2)Treatment of
			 grantsThe grants made under this subsection shall be in addition
			 to any other grants the Secretary of Health and Human Services is authorized to
			 provide under any other provision of law.
				(b)Competitive
			 awardThe grants made under subsection (a) shall be awarded
			 competitively on the basis of objective criteria prescribed in regulations
			 promulgated by the Secretary of Health and Human Services.
			21.Protection of
			 certain privileged informationNotwithstanding any other provision of law,
			 upon the effective date of this Act, when responding to any requests for
			 information on petitions and related materials filed by a group seeking Federal
			 recognition as an Indian tribe pursuant to part 83 of title 25 of the Code of
			 Federal Regulations, including petitions and related materials transferred to
			 the Commission from the Department under section 5(a)(2), as well as related
			 materials located within the Department that have yet to be transferred to the
			 Commission, the Department and the Commission shall exclude materials
			 identified by the petitioning group as information related to religious
			 practices or sacred sites, and which the group is forbidden to disclose except
			 for the limited purpose of Department and Commission review.
		22.Authorization of
			 appropriations
			(a)CommissionThere
			 are authorized to be appropriated to the Commission to carry out this Act
			 (other than section 17) such sums as are necessary for each of fiscal years
			 2010 through 2018.
			(b)Secretary of
			 HHSThere are authorized to be appropriated to the Secretary of
			 Health and Human Services to carry out section 17 such sums as are necessary
			 for each fiscal years 2010 through 2018.
			
